15 F.3d 1090NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Norman TREDDENBARGER, Plaintiff-Appellant,v.YAKIMA COUNTY;  Robert S. Young;  Cheryl Rabger;  Robert T.Reynods;  Ladonna Page, Defendants-Appellees.
No. 93-35717.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 18, 1994.*Decided Jan. 25, 1994.

Before:  REINHARDT, O'SCANNLAIN, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Norman Treddenbarger, a Washington state prisoner, appeals pro se the district court's dismissal, prior to service of process, of several claims in Treddenbarger's 42 U.S.C. Sec. 1983 action.  We dismiss for lack of jurisdiction.


3
Here, Treddenbarger filed a complaint against numerous defendants alleging that they:  (1) conspired to violate his constitutional rights by depriving him of custody of his daughter;  (2) used unreasonable force in his arrest;  and (3) deprived him of personal property without just compensation.  The district court granted Treddenbarger in forma pauperis status, dismissed Treddenbarger's claims regarding the custody of his daughter, and directed Treddenbarger to amend his complaint with respect to the remaining claims.  Treddenbarger appeals.


4
Sinc of all claims against all parties, there is no "final order" within the meaning of 28 U.S.C. Sec. 1291.   See Ethridge v. Harbor House Restaurant, 861 F.2d 1389, 1402 (9th Cir.1988) ("If a district court's order does not dispose of all claims against all parties, there is no 'final order' within the meaning of 28 U.S.C. Sec. 1291.").  Because there is no final appealable order for us to review, we must dismiss for want of appellate jurisdiction.   See Proud v. United States, 704 F.2d 1099, 1100 (9th Cir.1983).


5
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3